Supreme Court.
Geo. W. Bidell w.l Joshua Poyer j
Certo— to Justice Chipman-
June Term A.D. 1835
Action of assumpsit brought by plff. below against Deft.— Parties appeared, went to trial, and after the testimony was closed on the part of Deft, below, the plff. below, asked for a continuance for the want of a witness— Which was opposed by Deft, but granted by the Justice.
1 This, the Plff. in error contends, was a discontinuance of the case. And the Justice erred, in proceeding to hear additional testimony next day. 1 Johns. Dig. 457-467. Cowen Treatise 516.
2 An adjournment improperly granted, is a discontinuance of the Suit. 2 Johns R. 192-
3. When a Justice suspended the trial after it had been commenced, in order to allow one of the parties to produce further proof; It was held to be an abuse of discretion and the Judgment was reversed—■. 13 Johns. 469
4. It is too late to ask for an adjournment after the jury is sworn and impan-nelled. 8 Johns. 437